Citation Nr: 1105383	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  09-25 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 percent 
for thoracic scoliosis. 

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to 
September 1973.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In October 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
proceeding is of record.

Although the RO observed that the Veteran did not perfect an 
appeal with respect to the issue of entitlement to a TDIU, the 
Board notes that the Veteran maintained in his hearing testimony 
and written arguments that he was unemployable due to his 
service-connected back disability and seeks a TDIU.  In May 2009, 
the U.S. Court of Appeals for Veterans Claims held that a request 
for a TDIU, whether expressly raised by a Veteran or reasonably 
raised by the record, is not a separate claim for benefits, but 
rather involves an attempt to obtain an appropriate rating for a 
disability or disabilities which is part of a pending claim for 
increased compensation benefits.  Rice v. Shinseki, 22 Vet. App. 
447, 453-54 (2009); see also Comer v. Peake, 552 F.3d 1362, 1366 
(Fed. Cir. 2009) (the issue of entitlement to TDIU is not a free-
standing claim which must be pled with specificity).  Thus, the 
issue of entitlement to a TDIU is addressed in this decision.





FINDINGS OF FACT

1.  The Veteran's thoracic scoliosis is manifested by 
incapacitating episodes having a total duration of at least six 
weeks during the past 12 months; unfavorable ankylosis of the 
entire spine is not present.

2.  The Veteran's service-connected disability renders him unable 
to secure or follow a substantially gainful occupation consistent 
with his education and occupational background.


CONCLUSIONS OF LAW

1.  The criteria for a schedular evaluation in excess of 60 
percent for thoracic scoliosis are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5299, 5243 
(2010).

2.  The criteria for a TDIU are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts entitlement to an increased rating for his 
service-connected thoracic scoliosis and also asserts entitlement 
to a TDIU.  The Board will initially discuss certain preliminary 
matters and will then address the pertinent law and regulations 
and their application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

The Court further held that VA failed to demonstrate that "lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that '[i]n making the determinations under 
[section 7261(a)], the Court shall...take due account of the rule 
of prejudicial error')."

In regard to the TDIU claim, the Board notes the record reflects 
that the Veteran has been provided adequate notice, to include 
notice with respect to the effective-date element of the claim.  
In addition, the evidence currently of record is sufficient to 
substantiate his claim.  Therefore, no further development is 
required before the Board decides that issue.

In regard to the claim for an increased rating for thoracic 
scoliosis, the record reflects the Veteran was provided all 
required notice by a letter in May 2007, prior to issuance of the 
rating decision on appeal in June 2008.

The Board also finds VA has complied with its duty to assist the 
Veteran in the development of the claim for an increased rating.  
In this regard, the Board notes that service treatment records 
(STRs) and VA treatment records were obtained.  The Veteran was 
afforded appropriate VA examinations.  Private treatment records 
as well as records from the Veteran's Social Security 
Administration (SSA) claim have been obtained.  Neither the 
Veteran nor his representative has identified any outstanding 
evidence that could be obtained to substantiate increased rating 
claim, and the Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claims.

General Legal Criteria

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2010).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the findings 
specified; findings sufficiently characteristic to identify the 
disease and the disability therefrom are sufficient; and above 
all, a coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2010).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2010) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition of 
remote clinical histories and findings pertaining to the 
disability.

Evaluation of Thoracic Scoliosis

The instant claim for an increased rating was received in April 
2007.  Service connection was established for the Veteran's 
scoliosis in January 1974.  

The Veteran's disability is currently evaluated pursuant to 38 
C.F.R. § 4.71a, Diagnostic Codes 5299-5243.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
specific basis for the evaluation assigned.  The additional code 
is shown after a hyphen.  An unlisted disease, injury, or 
residual condition is rated by analogy with the first 2 digits 
selected from that part of the schedule most closely identifying 
the part, or system, of the body involved; the last 2 digits will 
be "99" for all unlisted conditions.  38 C.F.R. § 4.27 (2010).  
Diagnostic Code 5243 is for intervertebral disc syndrome.  Under 
DC 5243, a maximum 60 percent evaluation is warranted when rating 
based on incapacitating episodes, and such is assigned when there 
are incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  Under the also applicable 
General Rating Formula for Diseases and Injuries of the Spine, a 
100 percent rating is warranted for unfavorable ankylosis of the 
entire spine.  

According to a March 2007 statement from the Veteran's private 
treating physician, J.Y.L., M.D., his scoliosis worsened and 
required surgery in September 2006.  At that time, the doctor 
performed an anterior thoracic osteotomy, discectomy and fusion 
from T9 to the pelvis with an iliac crest bone graft and 
instrumentation.  The Veteran did not improve to where the 
surgeon would like, and in February 2007 underwent C3-4 
corpectomy and fusion.  

Subsequent treatment and examination reports disclose that the 
Veteran is a patient in a VA long-term care facility as a result 
of complications related to his back problem.  However, none of 
the records discloses that the Veteran has from unfavorable 
ankylosis of the entire spine.  Reports of VA examinations 
performed in August 2009, May 2008 and December 2007 do not show 
involvement of the entire spine.  As there is no finding of 
ankylosis of the entire spine, the Veteran is not entitled to a 
scheduler rating in excess of 60 percent.  

Entitlement to a TDIU

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled. 38 C.F.R. § 4.16.  A finding of total disability is 
appropriate, "when there is present any impairment of mind or 
body which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation."  38 C.F.R. 
§§ 3.340(a)(1), 4.15 (2010).

"Substantially gainful employment" is that employment "which is 
ordinarily followed by the nondisabled to earn their livelihood 
with earnings common to the particular occupation in the 
community where the veteran resides."  Moore (Robert) v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment 
shall not be considered substantially gainful employment."  38 
C.F.R. § 4.16(a).

A total disability rating for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disability if the service-connected disability is rated 
at 60 percent or more.  38 C.F.R. § 4.16(a).

A claim for a total disability rating based upon individual 
unemployability, "presupposes that the rating for the [service-
connected] condition is less than 100%, and only asks for TDIU 
because of 'subjective' factors that the 'objective' rating does 
not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  
In evaluating a veteran's employability, consideration may be 
given to his level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his age 
or impairment caused by non service-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19 (2010).

The Veteran's thoracic scoliosis is rated at 60 percent, and is 
the Veteran's only service-connected disability.  He accordingly 
meets the schedular criteria for a TDIU, and the Board's 
consideration thus turns to whether the Veteran is unable to 
secure or follow a substantially gainful occupation as a result 
of his thoracic scoliosis.

The Veteran had a VA examination in December 2007.  The Veteran 
reported he worked as a mechanic for an auto service for 15 years 
until January 2005 when he had colon surgery secondary to rectal 
prolapse.  The Veteran related his history of back surgery at a 
private facility in November 2006 to stabilize his spine due to 
scoliosis.  He was hospitalized for a week without complications 
but then had complications.  He reported using a back brace since 
the surgery.  The back brace was in storage which he did not have 
access to, so a new brace was being made by VA.  The Veteran 
complained of constant low back pain.  He was essentially bed-
bound.  He denied pain, numbness or tingling down the legs.  He 
reported being on ordered bed rest for the past five months.  He 
stated that self care was not possible and he was sponged bathed 
in bed.  He was no longer able to engage in activities such as 
cooking and cleaning.  He was divorced during his incapacitation.  

On examination, the Veteran was 67 inches tall, according to a 
report, and weighed 106 pounds.  Range of motion was not 
performed due to incapacity.  He had muscle atrophy of the 
calves, scoliosis deformity of the thoracic and lumbar spine, and 
tenderness of the spine.  Neurologically, sacral sensation was 
intact.  Strength was 4/5 and 5/5.  He had a colostomy bag but 
had bladder control.  The diagnosis after MRI was severe 
thoracolumbar scoliosis with spinal fusion with pedicle screws 
and rods with residual pain, immobility and probably associated 
infected spinal hardware.  The examiners opined as to 
unemployability that the Veteran would not be able to engage in 
any sedentary or industrial employment due to his inability to 
walk or stand for longer than five minutes or sit for longer than 
five minutes without experiencing severe back pain.  The Veteran 
could not perform heavy lifting, pushing, pulling, walking or 
standing to perform the duties of a mechanic which was his 
previous career.  

The Veteran underwent another VA examination in May 2008.  The 
physician reviewed the claims folder and also examined and 
interviewed the Veteran.  He noted the history of surgery in 
September 2006 for neurofibromatosis with scoliosis that is 
progressive.  He noted that the Veteran had progressive 
thoracolumbar scoliosis and kyphosis, which rendered him unable 
to ambulate.  Dr. J.Y.L's complex surgery was noted.  It was also 
noted that he did well after that surgery until it was discovered 
that his abdominal pain was due to a ruptured large intestine.  
Since then, he has had complications including colostomy, bowel 
resection, infection of posterior instrumentation of his 
thoracolumbar fusion, cervical diskitis and osteomyelitis 
requiring additional surgery by Dr. J.Y.L.  The examiner observed 
that the Veteran was essentially bed ridden secondary to these 
complications.  He was noted to be wheelchair bound and unable to 
bathe himself or perform personal and self-care.  He was down to 
under 100 pounds.  He currently had a chronic infection of the 
thoracolumbar instrumentation with three draining sinuses 
requiring nursing care.  He was deemed a chronic infection with 
methicillin-resistant Staph aureus.  He was currently requiring 
90 mg of morphine to control back pain.  His pain was considered 
10 out of 10 at all times.  He was unable to presently use the 
wheelchair due to the weakness he experienced due to the 
infection.  On examination he was cachetic and slender, with 
cutaneous neurofibromatosis nodules on the entire body.  Lower 
extremities showed contracture with no discernable patellar or 
ankle jerk reflexes.  Sensation to light touch was intact.  

The examiner explained that the non service-connected 
neurofibromatosis and the thoracic scoliosis were one in the 
same.  He observed hallmarks of neurofibromatosis, including the 
spinal curve, and explained that the scoliosis was a result of 
this condition.  The surgery required for the spine and the 
results were due to the service-connected spinal disability.  The 
examiner opined that the Veteran was thus unemployable and would 
not be employable any time in the future.  

The Veteran was afforded an additional VA examination in August 
2009.  The Veteran indicated that his pain had not worsened but 
rather remained the same, a 10 out of 10.  The examiner observed 
essentially no additional symptoms and noted that the Veteran 
essentially was not worse than he was at the last examination.  

The Veteran testified that he had terrible pain in the back that 
prevented essentially all meaningful activity.  He explained that 
he was living in a nursing home due to the fact that he needed 
that level of care because of his service-connected back 
disability.  

On review of the evidence above the Board finds the evidence 
shows the Veteran's service-connected thoracic scoliosis renders 
him unemployable.  In particular, the report of the 
uncontroverted May 2008 examination illustrates that the 
complexities of the service-connected low back disability combine 
to render him unable to maintain substantially gainful employment 
of any type.
Also, the VA examiners in 2007 found him unemployable due to his 
inability to walk or stand for longer than five minutes or sit 
for longer than five minutes without experiencing severe back 
pain.  Accordingly, the criteria for a TDIU are met  





ORDER

Entitlement to a schedular disability rating in excess of 60 
percent for thoracic scoliosis is denied. 

Entitlement to a TDIU is granted, subject to the criteria 
applicable to the payment of monetary benefits.



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


